DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadomatsu et al. (# US 2006/0238592).
Kadomatsu et al. discloses:
1. A printing method (see Abstract; figure: 1; [0041]-[0096]), comprising: 
selecting an inkjet ink (see Abstract) including a pigment (see Abstract; [0042]); 

an electromagnetic radiation-absorbing active material ([0112]); and 
an aqueous or non-aqueous vehicle ([0111]); 
maintaining the inkjet ink separate (element: 12Y,12C,12M,12BK; figure: 1) from the active agent (element: 12S; figure: 1) until they are inkjet printed onto a textile fabric (see figure: 1);
inkjet printing the inkjet ink and the active agent directly onto a textile fabric (figure: 1); and 
exposing the textile fabric ([0018]; having the ink and active agent thereon to electromagnetic radiation (element: 26, figure: 1).
2. The printing method as defined in claim 1, further comprising warming the textile fabric having the ink and the active agent thereon at a temperature below a fixation temperature of the inkjet ink (element: 34; figure: 1): i) before the exposing; or ii) concurrently with the exposing; or iii) both before and concurrently with the exposing (figure: 1).
15. A liquid fluid set for inkjet printing (see Abstract; figure: 1), comprising: 
an inkjet ink (see Abstract) including a pigment ([0042]); and an active agent (treatment liquid; [0111]-[0113]; element: 12S; figure: 1) maintained separate from the inkjet ink (element: 12Y,12C,12M,12BK; figure: 1) until use, the active agent, including: 
an electromagnetic radiation-absorbing active material ([0112]); and 
an aqueous or non-aqueous vehicle ([0111]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-13 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadomatsu et al. (# US 2006/0238592) in view of Lafleche et al. (# US 2007/0109382).
Kadomatsu et al. discloses all the limitation of the printing method except:
3. The printing method as defined in claim 2 wherein the temperature at which the textile fabric is warmed ranges from about 60 °C to about 100 °C.
4. The printing method as defined in claim 2 wherein the warming takes place for an amount of time ranging from about 0.1 seconds to about 30 seconds.
5. The printing method as defined in claim 1 wherein: the active agent is applied directly onto the textile fabric before the inkjet ink is applied; and the method further comprises warming the textile fabric having the active agent thereon at a temperature 
6. The printing method as defined in claim 1 wherein the exposing takes place for an amount of time sufficient to raise a temperature of the textile fabric having the inkjet ink and the active agent thereon to between about 60 °C and about 200 °C.
7. The printing method as defined in claim 1 wherein the exposing is accomplished at an amount of time ranging from about 1 second to about 15 seconds.
8. The printing method as defined in claim 1 wherein the electromagnetic radiation to which the textile fabric is exposed has a wavelength ranging from about 700 nm to about 1 mm.
9. The printing method as defined in claim 1 wherein the electromagnetic radiation-absorbing active material is selected from the group consisting of an infrared light absorber, a near-infrared light absorber, a plasmonic resonance absorber, and combinations thereof.
10. The printing method as defined in claim 9 wherein the electromagnetic radiation-absorbing active material comprises the plasmonic resonance absorber.
11. The printing method as defined in claim 10 wherein the plasmonic resonance absorber comprises an inorganic pigment selected from the group consisting of lanthanum hexaboride, tungsten bronzes, indium tin oxide, antimony tin oxide, titanium nitride, aluminum zinc oxide, ruthenium oxide, silver, gold, platinum, iron pyroxenes, modified iron phosphates, modified copper phosphates, modified copper pyrophosphates, and combinations thereof.

13. The printing method as defined in claim 1 wherein the textile fabric is selected from the group consisting of organic textile fabrics, inorganic textile fabrics, and combinations thereof.
16. The printing method as defined in claim 1 wherein an amount of the active agent printed onto the textile fabric ranges from about 12 % to about 30%, relative to a total volume of the inkjet ink printed onto the textile fabric.

Lafleche et al. teaches that to have the wrinkle free, high quality printed image:
3. The printing method as defined in claim 2 wherein the temperature at which the textile fabric is warmed ranges from about 60 °C to about 100 °C (below 212 degree F, which is less than 100 C; [0177]).
4. The printing method as defined in claim 2 wherein the warming takes place for an amount of time ranging from about 0.1 seconds to about 30 seconds ([0219]; see Examples).
5. The printing method as defined in claim 1 wherein: the active agent is applied directly onto the textile fabric before the inkjet ink is applied; and the method further comprises warming the textile fabric having the active agent thereon at a temperature below a fixation temperature of the inkjet ink: i) before the inkjet ink is applied; and ii) before the exposing ([0246]; figure: 12,13).

7. The printing method as defined in claim 1 wherein the exposing is accomplished at an amount of time ranging from about 1 second to about 15 seconds (0.2 second  or greater; [0202]; [0219]).
8. The printing method as defined in claim 1 wherein the electromagnetic radiation to which the textile fabric is exposed has a wavelength ranging from about 700 nm to about 1 mm (200 nm to 1200 nm; [0205]).
9. The printing method as defined in claim 1 wherein the electromagnetic radiation-absorbing active material is selected from the group consisting of an infrared light absorber, a near-infrared light absorber, a plasmonic resonance absorber, and combinations thereof ([0142]-[0144]).
10. The printing method as defined in claim 9 wherein the electromagnetic radiation-absorbing active material comprises the plasmonic resonance absorber ([0142]-[0160]).
11. The printing method as defined in claim 10 wherein the plasmonic resonance absorber comprises an inorganic pigment selected from the group consisting of lanthanum hexaboride, tungsten bronzes, indium tin oxide, antimony tin oxide, titanium nitride, aluminum zinc oxide, ruthenium oxide, silver, gold ([0158]), platinum, iron pyroxenes, modified iron phosphates, modified copper phosphates, modified copper pyrophosphates, and combinations thereof ([0158]-[0160]).

13. The printing method as defined in claim 1 wherein the textile fabric is selected from the group consisting of organic textile fabrics, inorganic textile fabrics, and combinations thereof ([0039]-[0042]; [0106]).
16. The printing method as defined in claim 1 wherein an amount of the active agent printed onto the textile fabric ranges from about 12 % to about 30%, relative to a total volume of the inkjet ink printed onto the textile fabric (see Examples).
17. The printing method as defined in claim 1 wherein the textile fabric is an untreated natural fabric textile substrate ([0106]).
18. The liquid fluid set as defined in claim 15 wherein the electromagnetic radiation-absorbing active material is selected from the group consisting of an infrared light absorber, a near-infrared light absorber, a plasmonic resonance absorber, and combinations thereof ([0142]-[0144]).
19. The printing method as defined in claim 1, wherein the exposing provides localized heating from the active agent and accomplishes fixation of the inkjet ink onto the textile fabric to form a printed image (see figure: 1-19).
20. The printing method as defined in claim 10 wherein the plasmonic resonance absorber comprises an inorganic pigment selected from the group consisting of lanthanum hexaboride, tungsten bronzes, indium tin oxide, antimony tin oxide, titanium nitride, aluminum zinc oxide, ruthenium oxide, platinum, iron pyroxenes, modified iron 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printing method of Kadomatsu et al. by the aforementioned teaching of Lafleche et al. in order to have the wrinkle free high quality printed image.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Namba (# US 2013/0201252) discloses a post-treatment liquid for inkjet recording including a urethane resin, a fluorosurfactant, a water-soluble organic solvent and water (see Abstract).
(2) Chen (# US 2013/0307914) discloses the ink set may further include a fixing fluid composition (also referred to as a fixer or bonding agent) that may be applied (via, e.g., printing) to the paper before or after the ink(s) from the ink set is/are printed. The fixer may particularly be useful in instances where the ink set is used to print on media such as plain papers. The fixer includes a fixing agent dissolved in a vehicle, where the fixing agent is generally chosen from cationic polymers or soluble metal salts, and has a pH ranging from 4 to 7 so the fixer can react with an ink (such as one of the inks of the examples of the ink set disclosed herein) containing anionically dispersed pigments. The reaction between the fixer and the pigment immobilizes the pigment, and stratifies it 
(3) Kadomatsu et al. (# US 2006/0164487) discloses the image forming apparatus comprises: an ink ejection device which ejects a droplet of radiation-curable ink onto a recording medium; a solvent separating device which separates a coloring material component and a solvent component in the droplet of the radiation-curable ink on the recording medium; a solvent removing device which removes the solvent component separated by the solvent separating device; and a curing device which irradiates radiation onto the droplet of the radiation-curable ink after the solvent component is removed by the solvent removing device, in such a manner that the droplet of the radiation-curable ink is cured (see Abstract; figure: 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853